Case 2:21-mc-00002-JRG Document 59-1 Filed 03/17/21 Page 1 of 1 PageID #: 2750




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 HMD GLOBAL OY,                                       §
                                                      §
        Movant,                                       §
                                                      §        C.A. No. 2:21-mc-00002-JRG
 v.                                                   §
                                                      §
 ACACIA RESEARCH CORPORATION,                         §
                                                      §
         Respondent.                                  §
                                                      §

          ORDER [PROPOSED] GRANTING THE PARTIES’ JOINT MOTION
                            TO EXTEND STAY

       Before the Court is the Joint Motion to Extend Stay (the “Motion”) filed by Movant HMD

Global Oy (“HMD Global”) and Respondent, Acacia Research Corporation (“ARC”) (collectively,

the “Parties”). In the Motion, the Parties note that the parties in the underlying matter, Cellular

Communications Equipment LLC v. HMD Global Oy, Case No. 2:20-CV-78-JRG (E.D. Texas),

have contemporaneously filed a Joint Motion to Extend Stay of All Deadlines, and the Parties in

this matter request in their Motion that the Court extend the stay of all deadlines in this matter for

an additional fourteen (14) days.

       Having considered the Motion, and noting its joint nature, the Court finds that it should be

and hereby is GRANTED. Accordingly, the current stay of all deadlines is ORDERED extended

for an additional fourteen (14) days from the date of this Order, during which time appropriate

dismissal papers (disposing of and finalizing all issues) shall be filed with the Court.




                                                  1
